PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/687,915
Filing Date: 19 Nov 2019
Appellant(s): Crudele et al.



__________________
Stephen J. Walder, Jr.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/02/2021.
	(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 04/05/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Appellant’s arguments are not considered persuasive.
	Regarding Independent claims 1, 13 and 17, Appellant argues, in Pages 5-7, that Bailey in view of Indukuri fail to teach the features of “extracting a term from the message that is not present in the knowledge base” “based on a frequency of occurrence of the term in the received messages and the sentiment of the messages in which the term occurs, calculating a score value of the term” and “storing the term and the calculated score value into the knowledge base”. The appellant argues that Bailey is “determining a document feature vector (DFV) for the entire message and not for a term from the message that is not present in the knowledge base… That, is Bailey is concerned with determining a sentiment of the entire message rather than a term from the message that is not present in the knowledge base. The examiner respectfully disagrees. The examiner contends that the claim in fact requires that the sentiment is identified for the entire message. In the appellant’s argument, the appellant dimensions for each unique token in the message which includes frequency, TF, in the message (or message set) times the token’s IDF value; a dimension for each normalized version of a token appearing in the message (or message set) which includes frequency and IDF values; a dimension for certain high IDF noun tuple/phrase (Bailey; p. 0048-0051). 	The appellant argues, in Page 7, that “Bailey teaches ignoring any term (token) in a message that is not present in the look-up table, where if one is attempting to draw comparisons between the present claims and the teachings of Bailey, one would attempt to equate the “look-up table” to the presently claimed knowledge base.” However, the examiner contends that Bailey’s look-up table simply refers to a table in which sentiment values or valences are assigned to a set of words in the table; and the normalized tokens in the message are compared with the table entries to determine their sentiment value (Bailey; p. 0046). Bailey’s look-up table does not reflect the claim’s ”knowledge base”. In fact, Bailey teaches the addition of new tokens and new tuples and/or phrases, such as in p. 0040-0042 where token tuples (i.e., multiple consecutive tokens) and phrases (i.e. chunked grammatical units) in the set of tokens are compared with the contents of the tuples/phrases dictionary and certain "high value" new tuples and/or phrases are assigned a unique identification number (illustratively, PHRASE_JD) and entered into the tuples/phrases dictionary that is stored in database 261; as the normalized tokens are formed, they are compared at step 450 with the contents of the token dictionary that is maintained in database 261 and any new tokens are assigned a unique identification number (illustratively, NORM_TOKEN_ID) and entered into the dictionary. These new tokens and new tuples and/or phrases refer to items that are not currently in the dictionary which is why they are placed in the dictionary with a unique identification number. Bailey does not “ignore” tokens that are not found in the dictionary, but rather stores them in the dictionary with a unique identification number. The dictionary being the token dictionary which is disclosed in Bailey’s p. 0036. The examiner contends that the appellant’s arguments rely on the notion that the look-up table equates to the claim’s knowledge base, however, this is a misconstruction of the Bailey reference in view of the claimed subject matter as in fact it is Bailey’s dictionary that is storing the new tokens. 	The appellant argues, in Pages 7-8, that “Bailey provides no contemplation of any mechanism for expanding or improving the look-up table, or sentiment value table, and merely uses it to evaluate entire messages”. However, the examiner contends that Bailey does provide for the improvement of the token dictionary by storing these new tokens in the dictionary along with their unique identifier. Furthermore, the operation of Bailey is clear in the improvement of the disclosed dictionary in Fig. 7 and p. 0069-0072, where Bailey shows the operation of a message classifier where neighborhood sentiment values are calculated for high IDF tokens and phrases associated with the message set. Further details of this process are set forth in FIG. 8. At step 810, a normalized, IDF tagged message set is received from step 750 of the clusterer. At step 820, valence words are identified in the neighborhood of each token and phrase and the values of those words are ascertained. At step 830, the weighted average of the sentiment values in the neighborhood is determined. At step 840, the weighted average is returned. As a result of this process, a list of words and phrases is generated that have high IDF values indicative of the most descriptive words and phrases in the message set, along with the associated neighborhood sentiment value for each word and phrase in the list. Bailey’s message classification system provides that separate words in a message are analyzed for classification of messages, and with the disclosure of p. 0042, new tokens are also included in the classification system.	Furthermore, the appellant argues, in Pages 9-10 that Indukuri fail to teach the claimed “based on a frequency of occurrence of the term in the messages and the sentiment of the messages in that the term occurs, calculate a score value of the term”. The appellant, further, argues that “Indukuri teaches a mechanism that requires a slang dictionary, with the polarity value being the number of occurrences of the slang word” and “Thus, combining Indukuri with Bailey does not solve this deficiency in Bailey, but merely perpetuates it, and the alleged combination would still ignore any slang terms or sentiment terms that are not already present in a predefined database.” However, the examiner respectfully disagrees. Indukuri, in fact, does teach a mechanism that requires a slang dictionary, however, as stated before, Bailey does not simply “ignore” the new tokens, but actually stores them in the dictionary. Taking this fact into consideration, the combination with Indukuri provides that Bailey would be able to specifically calculate a score value for the new tokens, the score value being specifically based on a frequency of occurrence of the term in the received messages and the sentiment of the messages in which the term occurs. Although Indukuri requires a slang dictionary to find the slang word, it is well known that slang words are unique words that are perhaps not found in all dictionary. This disclosure of finding new words in Bailey, together with Indikuri’s disclosure of  identifying slang words in a document and obtaining a polarity score (score value), the polarity score of each of the slang word is calculated using a value wherein the value is the number of occurrences of each slang word along with the equations mentioned by the sentiment classification module 240 (Indukuri; p. 0030), would result in the claimed invention.
The appellant further argues, in Pages 10-13, that “the examiner is attempting to ignore what is taught in p. 0046 and instead rely on what is allegedly taught in p. 0042 as teaching the above emphasized features of the present claims”. The examiner respectfully disagrees. The examiner contends that the teachings of p. 0046 are not being ignored. However, as stated before, the examiner contends that the appellant has misconstrued the teaching of Bailey in view of the claimed subject matter, to equate the look-up table to the claimed knowledge base. The correct teaching is that the new token is stored in the dictionary, as disclosed in p. 0042, wherein the disclosed dictionary is not the same as the disclosed look-up table.

Regarding  dependent claims 2, 14, and 18, the appellant argues, in Pages 14-15, that “the alleged combination of Bailey and Indukuri does not teach or render obvious the feature of classifying the received messages into a positive set of messages having a positive sentiment and a negative set of messages having a negative sentiment, wherein the term is extracted from the message of one of the positive set of messages or the negative set of messages and 

Regarding dependent claims 3, 15, and 19, the appellant argues, in Pages 15-16, that “the alleged combination of Bailey and Indukuri fails to teach for each set of the positive set of messages and the negative set of set messages: identifying, by the sentiment analysis system, terms in each message of the set; and creating, by the sentiment analysis system, a vocabulary comprising the identified terms, wherein each identified term is tagged as a new term or as an existing term in the knowledge base and wherein extracting the term comprises selecting a term of the vocabulary being tagged as a new term”. However, the examiner respectfully disagrees. As stated before, Bailey’s teaching do provide for the identification of terms in the message as tokens, and the storing of new tokens and their unique identifiers into the token dictionary.	Regarding dependent claim 5, the appellant argues, in Pages 16 and 17, that “the alleged combination of Bailey and Indukuri fails to teach or render obvious the feature that the term is stored if the frequency is higher than a predefined threshold”. However, the examiner the ratio of the GLOBAL IDF value to the LOCAL IDF value is compared with a threshold to determine the more frequently used tokens. This procedure is used to cluster messages that contain particular tokens that are frequently used.	
Regarding dependent claims 9 and 10, the appellant argues, in Pages 19-20, that the combination of Bailey and Indukuri fails to teach the recited limitation in claims 9 and 10. However, the examiner respectfully disagrees. The examiner contends that Bailey does teach a message classification system where term frequency values and sentiments of messages are considered. As stated in Bailey’s p. 0070, neighborhood sentiment values are calculated for high IDF tokens and phrases associated with the message set. Further details of this process are set forth in FIG. 8. At step 810, a normalized, IDF tagged message set is received from step 750 of the clusterer. At step 820, valence words are identified in the neighborhood of each token and phrase and the values of those words are ascertained. At step 830, the weighted average of the sentiment values in the neighborhood is determined. At step 840, the weighted average is returned. As a result of this process, a list of words and phrases is generated that have high IDF values indicative of the most descriptive words and phrases in the message set, along with the associated neighborhood sentiment value for each word and phrase in the list.		Regarding dependent claim 11, the appellant argues, in Pages 20-21, that the combination of Bailey and Indukuri fails to teach the recited limitation in claim 11. However, the examiner respectfully disagrees. The examiner contends that the claim simply provides that a list of words and phrases is generated that have high IDF values indicative of the most descriptive words and phrases in the message set, along with the associated neighborhood sentiment value for each word and phrase in the list.

Restatement of Rejection
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	Claims 1-3, 5-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey (US PG Pub 20100312769) in view of Indukuri (US PG Pub 20120259617).	As per claims 1, 13 and 17, Bailey discloses:	A method, computer program product and apparatus comprising: 	a processor (Bailey; Fig. 2, item 223; p. 0028 – parallel processing servers); and 	a memory coupled to the processor, wherein the memory comprises instructions which, when executed by the processor (Bailey; Fig. 3, item 250; p. 0028 - Cache and memory 250 are used primarily in the operation of parallel processing servers 223), cause the processor to: .
	As per claim 12, Bailey in view of Indukuri discloses:	The method of claim 1, further comprising: monitoring the frequency of occurrence of at least one term present in the knowledge base; and updating the score value of the term or removing the term from the knowledge base based on the monitoring (Bailey; p. 0043-0044 - IDF values are updated for each message that is received).

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. Claims 6-8 have been withdrawn by the examiner because it has been determined that claim 6 includes allowable subject matter that neither Bailey nor Indukuri teach. Claims 7 and 8 are dependent on claim 6 and are thus indicated as allowable.

(3) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RODRIGO A CHAVEZ/Examiner, Art Unit 2658   

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658                                                                                                                                                                                                                                                                                                                                                                                                             
Conferees:
                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.